Citation Nr: 1114098	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidenced has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold injury to the legs and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2011, the Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A November 1993 Board decision denied the Veteran's claim for service connection for PTSD, finding no evidence of a chronic post service psychiatric disorder related to military service.  The Veteran was notified in writing of this determination and his appellate rights and did not appeal.  

2.  A May 1995 rating decision declined to reopen the issue of entitlement to service connection for PTSD on the basis that the evidence did not show a chronic post service psychiatric disorder related to active duty.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

3.  The evidence associated with the claims file since the May 1995 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder claimed as PTSD.

4.  The evidence of record preponderates against a finding that the Veteran has residuals of cold injury to his legs and feet that had their onset in service or are otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that declined to reopen the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).   

2.  The evidence presented since the May 1995 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Residuals of cold injuries to both feet were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order as to this matter.

A November 1993 Board decision denied the Veteran's claim for service connection for PTSD, finding that there was no evidence that the Veteran had a post service chronic psychiatric disorder due to military service.  The Veteran was notified in writing of the Board's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7103.

A May 1995 rating decision declined to reopen the issue of entitlement to service connection for PTSD finding that there was no evidence that the Veteran had a post service chronic residual psychiatric disorder due to service.  The Veteran was notified in writing of this decision and his appeal rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in May 2006.  The evidence added to the record since the May 1995 rating decision includes VA medical records, dated from 2005 to 2006, and written statements from the Veteran and his comrade, in support of his claim.  Amongst these is a March 2006 VA outpatient record in which a social worker indicated that the Veteran's chief complaints related to symtoms typically consistent with PTSD.  It was noted that he served in combat in Korea for nearly one year in 1952 and was part of an artillery unit.  He complained of combat-related nightmares and intrusive thoughts.  A March 2006 VA mental health progress note, dated the same day, indicates that a physician evaluated the Veteran and provided a clinical impression of anxiety, not otherwise specified (NOS), and a need to rule out PTSD.  

The evidence added to the record since the May 1995 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the VA medical records reflecting a diagnosis of an anxiety disorder, NOS, and a need to rule out PTSD, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD is reopened.

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for an acquired psychiatric disorder claimed as PTSD, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.

II. Service Connection for Residuals of Cold Injury to the Legs and Feet

A. Duty to Notify and Assist

In an August 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records are presumed to have been destroyed in a fire, according to a May 1994 response from the National Personnel Records Center (NPRC), although his May 1954 separation examination report was obtained.  The RO made several subsequent requests for the missing records and, in a November 2006 response, the NPRC again stated that the Veteran's records were unavailable.  The Board finds that further efforts to locate the records would be futile.  The Board is mindful that, in a case such as this, where some service medical records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that some of the Veteran's service medical records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  All reasonably identified and available VA medical records have been secured.  He has not identified any relevant private medical records.

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorder and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds the duties to notify and assist have been met.

B. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran contends that he has residuals of cold injury to his legs and feet that were incurred during his active military service while stationed in Korea.  In written statements in support of his claim, including his January 2008 substantive appeal, he said that he was treated at least three times at aid stations for cold injury problems and was not issued the proper foot gear to protect his feet from the cold.  He said that at the time of his discharge from service, all he wanted to do was get out and he "did not want to complain to anyone about [his] medical condition".  The Veteran said he continued to experience foot problems since discharge but "never told a doctor" about them.  He said his feet turned blue when very cold and he had poor circulation.  The Veteran attributed his circulatory problems and cold injuries to serving in an extremely cold war zone.  Thus, he maintains that service connection is warranted for residuals of cold injuries to his legs and feet.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

As noted above, the Veteran's service treatment records are unavailable.  When examined for discharge in May 1954, the service examination report indicates that his lower extremities and feet were normal.

Post service, VA medical records, dated in 1994 and from 2005 to 2006, are not referable to complaints or diagnosis of, or treatment for, residuals of cold injury to the legs and feet.  Notably, a January 2005 VA medical record indicates that the Veteran's skin was warm and dry, with 2+ pulses, and no pedal edema.

The Veteran has contended that service connection should be granted for residuals of cold injury to his legs and feet.  Although there is evidence of the Veteran's likely exposure to cold weather in service, the record demonstrates that no cold injury residuals to his legs and feet were found on separation from service.  Moreover, in VA medical records dated after the Veteran's separation from service, there was no showing that the Veteran had residuals of cold injury to his legs and feet.  Furthermore, the Veteran has submitted no evidence to show that he currently has residuals of cold injuries to his legs and feet.  In short, no medical opinion or other medical evidence showing that the Veteran currently has residuals of cold injuries to his legs and feet has been presented.  See Degmetich v. Brown; Brammer v. Derwinski; Rabideau v. Derwinski, 2 Vet. App. at 143.  There is no suggestion in the clinical record that the Veteran has peripheral neuropathy, skin or nail disorders, or circulatory problems in his legs and feet, attributed to exposure to cold.  

Finally, while the Veteran is competent to state that he was exposed to cold weather in service, he is not competent to state that he has circulatory problems or other residuals of cold injury to his legs and feet that are related to cold exposure.  That is not a condition that is readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays and other diagnostic tools to diagnose skin and neurologic disease.  To the extent he is claiming continuity of leg and foot symptoms since service, he is not a reliable historian in this respect.  He evidently denied lower extremity and foot difficulties when examined for discharge from service because he just wanted to get out and did not want to complain about his medical condition and examination of his lower extremities and feet at that time was normal.  The Board also finds it significant that the Veteran did not refer to cold injury residuals when he submitted previous compensation claims in the 1990s.  If he did have cold injury residuals since service, it would seem likely that he would claim such a disability at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board does not find that there is credible evidence of continuity of symptomatology present.  

While the Veteran maintains that he has residuals of cold injury to his legs and feet, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for residuals of cold injury to the feet and legs, and it must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is reopened.

Service connection for residuals of cold injury to the feet and legs is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his psychiatric disorder to fear of hostile military or terrorist activity during his military service in the Korean Conflict.

As noted above, the Veteran's service records are unavailable.  His DD Form 214 indicates that he was awarded a Korean Service Medal with 2 Bronze Stars.  He has indicated that he was with the 25th Infantry Division, 69th Field Artillery Battalion, Battery A.


VA outpatient records, dated during 2005 and 2006, reflect the Veteran's complaints of combat-related nightmares and intrusive thoughts and include diagnoses of an anxiety disorder, NOS, and a need to rule out PTSD.  The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Recent medical records from the VA medical centers (VAMC) in Birmingham and Anniston, Alabama, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Anniston and Birmingham for the period from September 2006 to the present and from any additional VA and non-VA medical facility identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3. Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


